ORDER

PER CURIAM.
Defendant Kathleen Woodworth appeals the judgment of the Circuit Court of St. Louis City granting a new trial for Plaintiffs Amy and John Lange. Defendant argues on appeal that the trial court erred in: (1) setting aside the jury’s verdict on the grounds of Juror Mary L. Collins’ nondisclosure of a second similar accident in that no such nondisclosure occurred because plaintiffs failed to ask a clear question in voir dire, sustained no prejudice or bias and the nondisclosure was unintentional; (2) overruling defendants’ objection, during the post-trial, to plaintiffs’ questioning Juror Karen McBride Cross on the issue of arthritis because it was outside the scope of plaintiffs’ Motion Requesting Leave to Contact Jurors and (8) setting aside the jury’s verdicts on the grounds of the nondisclosure of arthritis by Juror Karen McBride Cross because the inference of bias and prejudice were rebutted by the verdicts themselves. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value, we affirm the opinion pursuant to Rule 84.16(b).